DETAILED ACTION
                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfuss et al (US 2014/0339211).
	Regarding claim 1, Barfuss discloses a vehicle steering wheel comprising: 
a rim  having a core structure (Fig. 4 #4 core); 
a plurality of heating zones (Fig. 5B shows two discrete heater/sensors) surrounding at least a portion of the core structure (Fig. 4 #4 core), each heating zone (Fig. 5B shows two discrete heater/sensors) having conductive circuitry (Fig. 5B #10/20 heater/sensor) to define a heater and a capacitive sensor for sensing location of a user's hand on the steering wheel; 
and a controller (Fig. 10 #60 microprocessor) controlling the conductive circuitry (Fig. 5B #10/20 heater/sensor) in each heating zone to operate as the capacitive sensor to sense a presence of the user's hand in at least one heating zone and to reconfigure the conductive circuitry to operate as the heater to heat the at least one heating zone when the hand is sensed in the at least one heating zone ([0093] lines 4-12 ---"Each of the power application portions for applying power 12A is connected to a power application wire 14A so that power is applied to the heater/sensor 10, 20 to produce heat. Each of the power application portions for applying a signal 148 are connected to power application wire 14B so that a signal is applied to the heater/sensor 10, 20 when the heat is off to sense occupant contact. The power application wires 148 are connected to a microprocessor 60 that senses occupant contact.”).
Regarding claim 2, Barfuss teaches the steering wheel as appears above (see the rejection of claim 1), and Barfuss teaches wherein the conductive circuitry (Fig. 5B #10/20 heater/sensor)  operating as the capacitive sensor also operates as the heater ([0001] ---"The present teachings generally relate to a device including both heating capabilities and sensing capabilities so that all or a portion of an occupant is sensed and heated.”).
Regarding claim 3, Barfuss teaches the steering wheel as appears above (see the rejection of claim 2), and Barfuss teaches further comprising switching circuitry (Fig. 12 #32 transistor one and #34 transistor two) for selectively switching operation of the conductive circuitry (Fig. 5B #10/20 heater/sensor) between the capacitive sensor and the heater.
Regarding claim 4, Barfuss teaches the steering wheel as appears above (see the rejection of claim 3), and Barfuss teaches wherein the controller (Fig. 10 #60 microprocessor) controls the switching circuitry to switch operation of the conductive circuitry between the capacitive sensor and the heater ([0072] lines 29-34 ---"The heating function may include one controller to provide power to the heater so that the heater produces heat and the sensing function may a separate controller to provide sensing, or the heating function and the sensing function may be operated by the same controller.”).
Regarding claim 8, Barfuss teaches the steering wheel as appears above (see the rejection of claim 1), and Barfuss teaches wherein the conductive circuitry (Fig. 5B #10/20 heater/sensor) comprises at least one electrode that generates a capacitive signal for the capacitive sensor and generates heat for the heater ([0075] lines 3-7 ---"Power may be applied to the heater so that the heater produces heat. A signal may be applied to the heater so that the heater is a sensor. Power, a signal, or both may be applied alternatingly or simultaneously.”).
Regarding claim 9, Barfuss teaches the steering wheel as appears above (see the rejection of claim 1), and Barfuss teaches further comprising a cover wrap (Fig. 4 #6 trim layer) surrounding the conductive circuitry (Fig. 5B #10/20 heater/sensor).
Regarding claim 10, Barfuss teaches the steering wheel as appears above (see the rejection of claim 1), and Barfuss teaches wherein the heater operates as a resistive heater that generates heat based on electric current ([0044] lines 1-2 ---" A heating layer as discussed herein has a resistivity and a surface power density.” The heater must be a resistive heater since resistivity is discussed.).
Regarding claim 11, Barfuss teaches the steering wheel as appears above (see the rejection of claim 10), and Barfuss teaches wherein the conductive circuitry (Fig. 5B #10/20 heater/sensor) comprises an electric heater mat ([0055] lines 3-4 ---"The mixed composition may be extruded forming fibers, a sheet, a mat, a thread, or a combination thereof.”).
Regarding claim 13, Barfuss discloses a vehicle steering wheel comprising: 
a rim  having a core structure (Fig. 4 #4 core); 
a plurality of heating zones (Fig. 5B shows two discrete heater/sensors) surrounding at least a portion of the core structure (Fig. 4 #4 core), each heating zone (Fig. 5B shows two discrete heater/sensors) having conductive circuitry (Fig. 5B #10/20 heater/sensor) to define a heater and a capacitive sensor for sensing location of a user's hand on the steering wheel; 
a cover wrap (Fig. 4 #6 trim layer) surrounding the plurality heating zones (Fig. 5B shows two discrete heater/sensors);
and a controller (Fig. 10 #60 microprocessor) controlling the conductive circuitry (Fig. 5B #10/20 heater/sensor) in each heating zone to operate as the capacitive sensor to sense a presence of the user's hand in at least one heating zone and to reconfigure the conductive circuitry to operate as the heater to heat the at least one heating zone when the hand is sensed in the at least one heating zone ([0093] lines 4-12 ---"Each of the power application portions for applying power 12A is connected to a power application wire 14A so that power is applied to the heater/sensor 10, 20 to produce heat. Each of the power application portions for applying a signal 148 are connected to power application wire 14B so that a signal is applied to the heater/sensor 10, 20 when the heat is off to sense occupant contact. The power application wires 148 are connected to a microprocessor 60 that senses occupant contact.”).
Regarding claim 14, Barfuss teaches the steering wheel as appears above (see the rejection of claim 13), and Barfuss teaches wherein the conductive circuitry (Fig. 5B #10/20 heater/sensor)  operating as the capacitive sensor also operates as the heater ([0001] ---"The present teachings generally relate to a device including both heating capabilities and sensing capabilities so that all or a portion of an occupant is sensed and heated.”).
Regarding claim 15, Barfuss teaches the steering wheel as appears above (see the rejection of claim 13), and Barfuss teaches further comprising switching circuitry (Fig. 12 #32 transistor one and #34 transistor two) for selectively switching operation of the conductive circuitry (Fig. 5B #10/20 heater/sensor) between the capacitive sensor and the heater.
Regarding claim 16, Barfuss teaches the steering wheel as appears above (see the rejection of claim 15), and Barfuss teaches wherein the controller (Fig. 10 #60 microprocessor) controls the switching circuitry to switch operation of the conductive circuitry between the capacitive sensor and the heater ([0072] lines 29-34 ---"The heating function may include one controller to provide power to the heater so that the heater produces heat and the sensing function may a separate controller to provide sensing, or the heating function and the sensing function may be operated by the same controller.”).
Regarding claim 17, Barfuss teaches the steering wheel as appears above (see the rejection of claim 16), and Barfuss teaches wherein the conductive circuitry (Fig. 5B #10/20 heater/sensor) comprises at least one electrode that generates a capacitive signal for the capacitive sensor and generates heat for the heater ([0075] lines 3-7 ---"Power may be applied to the heater so that the heater produces heat. A signal may be applied to the heater so that the heater is a sensor. Power, a signal, or both may be applied alternatingly or simultaneously.”).
Regarding claim 20, Barfuss teaches the steering wheel as appears above (see the rejection of claim 13), and Barfuss teaches wherein the heater operates as a resistive heater that generates heat based on electric current ([0044] lines 1-2 ---" A heating layer as discussed herein has a resistivity and a surface power density.” The heater must be a resistive heater since resistivity is discussed.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) as applied to claim 1, in view of Kandler et al (US 20140253151).
Regarding claim 12, Barfuss teaches the steering wheel as appears above (see the rejection of claim 1), but does not teach wherein the core structure comprises a rigid core and a surrounding compliant layer.
Nonetheless, Kandler teaches wherein the core structure comprises a rigid core Fig. 1 #1 metallic skeleton) and a surrounding compliant layer (Fig. 1 #2 dielectric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Barfuss by incorporating the metallic skeleton and dielectric of Kandler for the purpose of providing a core structure to which the heater/sensor is attached.

Allowable Subject Matter
Claims 5-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not disclose, teach, or suggest wherein the conductive circuitry comprises a first electrode comprising a first plurality of electrode fingers and a second electrode comprising a second plurality of electrode fingers, and wherein the first plurality of conductive fingers are interdigitated with the second plurality of conductive fingers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761